Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the preliminary amendment filed on 2/20/19.  As directed by the amendment, claims 1-30 have been canceled and claims 31-50 have been added. Thus, claims 31-50 are pending in the application.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
At present, no claims are interpreted under 35 USC 112(f).
Claim Objections
3.	Claims 31, 35, 46, and 50 are objected to because of the following informalities:  
Regarding claims 31 and 46, the abbreviation “Hz” (claim 31, ln. 9; claim 46, ln. 8) should be spelled out as --Hertz (Hz)-- at least once in the claims.
Regarding claims 35 and 50, the abbreviations “µA” and “mA” (claim 35, ln. 2; claim 50, ln. 2) should be spelled out as --microamps-- and --milliamps--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 38 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 38, the limitation “the electrical stimulus is pulsed” (ln. 1) is unclear as to whether to claim is directed to a device or a method.  While claim 31 is directed to a device, claim 38 reads like a method step of operating the device.  A suggestion for correction is --wherein the handheld stimulator is configured to generate a pulsed electrical stimulus-- or similar language.
	Regarding claim 42, it is unclear whether the claim is directed to a device or a method.  While claim 31 is directed to a device, claim 42 reads more like a method of treating discomfort associated with facial tissue.  For the purposes of examination, the claim will be interpreted as the handheld stimulator being “configured to” treat discomfort associated with facial tissue by decreasing dry eye symptoms, decreasing ocular surface staining, increasing tear production, or decreasing facial pain.
	Regarding claim 43, the limitation “the electrode includes a first electrode and a second electrode” (ln. 1-2) is unclear how one electrode (i.e. “the” electrode) can also be two different electrodes. For the purposes of examination, claim 43 will be interpreted as introducing a second electrode.
Any remaining claims are rejected as being dependent upon a rejected base claim.
6.	The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 42 does not further limit any of the structure or function of the handheld stimulator of claim 31, but instead makes a statement that reducing the discomfort associated with facial tissue of the subject is indicated by certain symptoms without linking those symptoms to the structure/function of the device.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 31-33, 38-39, and 42-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becse et al (2015/0005679).
	Regarding claim 31, Becse discloses a handheld stimulator for reducing discomfort associated with facial tissue of a subject (Figs. 1-2), comprising: a handheld portion configured to be held by the subject (Fig. 1, housing 15 serves as a handheld portion. [0084] discloses the device may be portable and handheld); and a stimulating portion located at an end of the handheld portion (Fig. 1, probe 13 and insert 19 are configured to mechanically and electrically stimulate and are located at an end of housing 15), the stimulating portion comprising an electrode configured to deliver an electrical stimulus to external facial tissue of the subject thereby activating a facial nerve for reducing discomfort associated with facial tissue of the subject (Fig. 1, electrodes 14; see [0069]), wherein the electrical stimulus comprises a biphasic pulse waveform ([0121] discloses that the electrical stimulus can be biphasic; [0126] discloses that the electrical stimulation can be pulsed) having a frequency between 0.1 Hz and 200 Hz ([0127] discloses stimulation between 0.1-150 Hz).
	Regarding claim 32, Becse discloses the stimulating portion as integrally formed with the handheld portion (Fig. 1 depicts housing 15, insert 19, and probe 13 as being constructed such that all components may be connected together to form one device, thus being “integrally formed”).

	Regarding claim 38, Becse discloses the electrical stimulus as pulsed ([0126] discloses electrical stimulation pulses).
	Regarding claim 39, Becse discloses the frequency between 20 Hz and 80 Hz ([0127] discloses electrical stimulation including this range of frequencies).
	Regarding claim 42, Becse discloses reducing the discomfort associated with facial tissue of the subject is indicated by one or more of decreased dry eye symptoms, decreased ocular surface staining, increased tear production, and decreased facial pain (Use of the device of Fig. 1 would result in reducing the discomfort associated with facial tissue of the subject when applied to the facial tissue of the subject).
	Regarding claim 43, Becse discloses the electrode including a first electrode and a second electrode configured to deliver the electrical stimulus (Fig. 1 depicts two electrodes 14).
	Regarding claim 44, Becse discloses the stimulating portion as configured to deliver a mechanical stimulus comprising a vibration ([0090] discloses oscillating percussion via the probe 13).
	Regarding claim 45, Becse discloses the handheld portion as configured to deliver a mechanical stimulus comprising a vibration ([0090] discloses that the oscillating components includes armature 7, which is part of the handheld portion).
	Regarding claim 46, Becse discloses a handheld stimulator for improving comfort associated with facial tissue of a subject (Figs. 1-2), comprising: a stimulator body 
	Regarding claim 47, Becse discloses the electrode as integrally formed with the stimulator body portion (Fig. 1, electrodes 14 are integrally formed with the probe 13).
	Regarding claim 48, Becse discloses the electrode as positioned on a stimulator probe that is releasably coupled to the stimulator body portion ([0084] discloses that the insert 19 may be unscrewed from the housing 15).
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



13.	Claims 34-35, 40-41, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Becse, as applied to the rejections of claims 31 and 46 above, and further in view of Thrope et al (2006/0200219).
	Regarding claim 34, Becse discloses a control system configured to modulate the electrical stimulus (Fig. 2 depicts a computer portion comprising control circuitry. [0080] discloses electrical control circuitry 300).
	Becse does not disclose that the handheld portion comprises a control system.
	However, Thrope teaches a handheld electrical stimulation device wherein the control system is located within the handle portion of the device (Fig. 2B, controller 28 is located within the handle. [0031] discloses that stimulation control circuity is carried within the handle 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Becse to have the control circuitry and controls be located in the handle portion of the device as taught by Thrope in order to make the device less bulky, more portable, and easier to control the 
	Regarding claim 35, the modified device of Becse has the modulated electrical stimulus having a maximum amplitude between 10 microamps and 100 milliamps (Becse, [0124], discloses 0-25 mA).
	Regarding claim 40, Becse discloses a user interface configured to control one or more parameters of the electrical stimulus ([0117] discloses a user interface to control parameters of the device).
	Becse does not disclose that the handheld portion includes the user interface.
	However, Thrope teaches a handheld electrical stimulation device wherein the control system is located within the handle portion of the device (Fig. 2B, controller 28 is located within the handle. [0031] discloses that stimulation control circuity is carried within the handle 16), and the handheld portion comprises a user interface configured to control one or more parameters of the electrical stimulus (Fig. 2B depicts hand controls on the handle; see [0034] and [0036], which discusses rotary control switches and slide switches for controlling electrical stimulus parameters).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Becse to have the control circuitry located in the handle and user control interface located on the handle portion of the device as taught by Thrope in order to make the device less bulky, more portable, and easier to control the device from the applicator itself (as opposed to a separate control system and user interface that attaches to the handheld stimulator).


	Regarding claim 49, Becse discloses a control system configured to modulate the electrical stimulus (Fig. 2 depicts a computer portion comprising control circuitry. [0080] discloses electrical control circuitry 300).
	Becse does not disclose that the handheld portion comprises a control system.
	However, Thrope teaches a handheld electrical stimulation device wherein the control system is located within the handle portion of the device (Fig. 2B, controller 28 is located within the handle. [0031] discloses that stimulation control circuity is carried within the handle 16).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Becse to have the control circuitry and controls be located in the handle portion of the device as taught by Thrope in order to make the device less bulky, more portable, and easier to control the device from the applicator itself (as opposed to a separate control system that attaches to the handheld stimulator).
	Regarding claim 50, the modified device of Becse has the modulated electrical stimulus having a maximum amplitude between 10 microamps and 100 milliamps (Becse, [0124], discloses 0-25 mA).
s 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Becse, as applied to the rejection of claim 31 above, and further in view of Gueret (5,218,955).
	Regarding claim 36, Becse discloses the stimulating portion comprising a first portion and a second portion (Fig. 1, probe 13 has a first portion and a second portion).
	Becse does not disclose the first portion and the second portion are angle towards each other.
	However, Gueret teaches a device for massaging the skin comprising a stimulating portion having a first and second portion (Fig. 16 depicts a stimulating portion having two portions 921 and 922), wherein the first portion and the second portion are angle towards each other (Fig. 16, 921 and 922 are angle towards each other).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the two portions of the probe of Becse to be angle towards each other in order to better target the skin and tissue of the patient.  Furthermore such a modification is considered the simple substitution of one known relative angle between two stimulating portions (i.e. the angling towards each other of Gueret) for another known relative angle between two stimulation portions (i.e. the parallel configuration of Becse) to obtain the predictable result of targeting and stimulating skin and tissue of a patient.
	Regarding claim 37, the modified device of Becse has the electrode as positioned at a distal end of at least the first portion of the stimulating portion (Becse, Fig. 1, depicts the electrodes 14 at the distal end of the stimulating portions).
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wolf et al (2012/0323227) and Karell (2009/0101139) discloses a nasal electric stimulator.
Juto et al (2013/0158452) discloses a nasal vibration stimulator.
Wen (2011/0202121) discloses an electric nerve stimulator.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.